ir

Date 2/5/15

To: Court Of Appeals

Court of Appeals Number 04-14-00785-cv

Trail Court Case Number 2011-CI-15957                                                                   CT3                 ..-




                                                                                                              '
                                                                                                                        •'•'•M
                                                                                                        -n
Style Maryann Castro                                                                                    , 1             '




                                                                                                        CO                  -

                                                                                                                                                    "«1
                                                                                                          \                                   '




                                                                                                                                                     '       '
                                                                                                         *^>
vs
                                                                                                 '/C:     -o                        •




                                                                                        r~                : -               .                     '• *
Manuel Castro                                                                                                     —-




                                                                                                          PO                    .       .     •



                                                                                             .




                                                                                                                                        • •


                                                                                                                  C>3
                                                                                                                  CT                                     '




Summary Of Argument the trial Judge Erred In Excluding and failing to Consider Critical Evidence

Now here comes Appellant Maryann Castro to the Fourth Court Of Appeals, The Trial Court Judgment in
The Agreement for Final Divorce signed Oct 30, 2013.The Agreement is a fraud, contains Appellee
Manuel Castro, gaining equity, of 40,000 based on a Comparative Market Analysis-Realtors Opinion.
Appellee Manuel Castro and Mistress Christina Pacheco turned in this Document to Overvalue the
Martial Property to hurt Appellant Maryann Castro, defraud, her Spousal Maintence, and her home with
the fraud realtors Appraisal Showing the Appraisal 351,000. A realtor's opinion it says not to be used as
an appraisal. A bank does not lend on a Comparative Market Analysis-A realtors Opinion it contains a
realtors commission, not actual value of home.

Appellant Maryann Castro was not given her right as spouse, to present a Certified Appraisal that shows
the actual value $220,000.

Appellee Manuel Castro was not paying the mortgage, on or about Aug 2012 Appellee Manuel Castro
filed Bankruptcy and did not tell the Court Oct 30, 2013, and Appellant Maryann Castro, Attorney
Dinorah Diaz, and Counsel Joseph Appelt did not tell the Court.

The bankruptcy was active Oct 30, 2013, the stay was not lifted Attorney Diaz, And Attorney Appelt
committed Malpractice proceeding a divorce in active bankruptcy and withheld that important
information from Judge Canales and Appellant Maryann Castro.

Appellant Maryann Castro paid for stay to be lifted June 2014, to proceed in divorce.

In the Agreement it states Appellee Manuel Castro to prevent Foreclosure not to jeopardize Appellant
Maryann Castro interest in the home, Appellee Manuel Castro, had the Davis law firm Cancel
Bankruptcy, Attorney Appelt Attempted to force sale of Appellant Maryann Castro homestead, it was
denied by Judge LittleJohn, Appellee Manuel Castro made no attempts to resolve Mortgage and prevent
loss of interest in protecting Appellant interest in the community. Appellant Maryann Castro hired
Attorney Matthew Obremier, to protect Community by tro, Community was scheduled for foreclosure
1/6/2015, Appellee Manuel Castro did not do anything to prevent foreclosure.